Citation Nr: 9932964	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for cellulitis of the right groin area as 
a result of treatment at a VA facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1962 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.


FINDING OF FACT

There is competent medical evidence suggesting a nexus 
between the veteran's current cellulitis of the right groin 
area and VA treatment.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for cellulitis of the right 
groin area as a result of treatment at a VA facility is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for cellulitis of the right groin 
area as a result of treatment at a VA facility is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In other words, this claim is plausible and capable 
of substantiation.  The Board has based this finding on 
medical evidence showing that a bleeding arteriole was 
encountered during the removal of swollen lymph nodes in the 
right groin area at a VA facility on July 7, 1992 and that 
the veteran has subsequently been treated on several 
occasions for chronic cellulitis of the right leg.  The Board 
finds this evidence sufficient to, at a minimum, suggest a 
nexus between the veteran's current cellulitis of the right 
groin area and VA treatment.


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for cellulitis of the right 
groin area as a result of treatment at a VA facility is found 
to be well grounded; to this extent only, the appeal is 
granted.


REMAND

Having found the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for cellulitis of 
the right groin area as a result of treatment at a VA 
facility to be well grounded, the Board would point out that 
when a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  Id.; 
38 C.F.R. § 3.358 (1999).  38 U.S.C.A. § 1151 has recently 
been amended, and the amended statute indicates that a 
showing of negligence or fault is necessary for recovery for 
claims filed on or after October 1, 1997.  However, for 
claims filed prior to October 1, 1997, as here, a claimant is 
not required to show fault or negligence in medical 
treatment.  See generally Brown v. Gardner, 513 U.S. 115 
(1994); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).
Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

As noted above, there is medical evidence of record showing 
that the a bleeding arteriole was encountered during the 
removal of swollen lymph nodes in the right groin area at a 
VA facility on July 7, 1992 and that the veteran has been 
treated on several subsequent occasions for chronic 
cellulitis of the right leg.  The report of the July 7, 1997 
surgery indicates that the wound was closed, with no bleeding 
present, but the Board observes that the claims file does not 
reflect that the veteran has been afforded a subsequent VA 
examination to determine whether additional disability was 
incurred as a result of any incident of VA treatment, to 
include the noted bleeding from July 7, 1992, rather than as 
a result of natural progression of the disorder.  

The Board is unable to determine whether the veteran has 
additional disability as a result of his VA treatment.  When 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
examination to determine both the existence and etiology of 
the disability claimed to have resulted from his VA 
treatment.
Additionally, during his September 1999 VA Travel Board 
hearing, the veteran reported that he was treated for this 
disability by "Dr. Feliciano" in July 1999.  The VA's 
statutory duty to assist includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the full name and 
address of Dr. Feliciano and sign a 
release form for records from this 
provider.  The RO should then request all 
records of medical treatment dated in 
July 1999 from Dr. Feliciano.  Any 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.

2.  Then, the RO should schedule the 
veteran for a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
cellulitis of the right groin area.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be accomplished.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that current cellulitis of 
the right groin area, if present, was 
incurred or aggravated as a result of VA 
treatment.  If the examiner finds that it 
is at least as likely as not that the 
veteran incurred additional disability as 
a result of VA treatment, he or she 
should provide a further opinion as to 
whether it is at least as likely as not 
that such additional disability 
represents a necessary consequence of the 
VA treatment.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See generally Stegall v. West, 
11 Vet. App. 268, 270-71 (1998). 

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
for cellulitis of the right groin area as 
a result of treatment at a VA facility.  
If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case. The veteran has the right to 
submit additional evidence and argument on this matter to the 
RO.  See generally Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran until 
he is so notified by the RO.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals






